DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/8/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections

2.	As previously noted, Applicant is advised that should claim 1 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
The preambles of claim 26 does not provide any further structure to the battery and only recite a purpose or intended use feature that is non-limiting (i.e., claim 26: A battery for an electric vehicle”  (see MPEP 2111.02). The underlined phrase within each preamble recite purpose or intended use, wherein the Courts have held the following see MPEP 2111.02, Section II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").


3.	The prior Office Action objections to claims 1 and 14 are withdrawn in view of the appropriate corrections filed.

4.	Claim 5 as amended is objected to because of the following informalities:  
	“wherein the absorptive glass mats comprises polymer fibers” is not grammatically correct (improper subject-verb agreement).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The prior Office Action rejections of claim 1, and thus dependent claims 2-7, 13-14, and 25-26, claims 4, 5, 14, 25, and thus dependent claim 26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the amendments filed or the cancellation of the claims.
	The prior Office Action rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained as no correction has been filed.  
	The amendments made to the claims necessitate that claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 was amended to recite the following: 
“…the battery string exhibits a cycle life of greater than 540 cycles and/or a voltage differential, Vdiff, of no greater than 3.5 V over up to 375 cycles.”

Claim 14 and claim 26 are independent claims incorporating the subject matter of claim 1 (directly or indirectly) and are addressed concurrently in the subsequent and the following sections.
As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
The ambiguous functional language only claims a result achieved, wherein the structural limitations implied by the functional limitation are not clear. As examples, would a battery string merely by having a microporous polyolefin layer with the features claimed and  sandwiched between two absorptive glass mats, regardless of the various configurations the absorptive glass mats may have [e.g., thickness(es), specific glass composition(s), format(s) of the mat material (fibrous, web, etc.), structural requirement(s) of the mat(s) such as being ribbed or embossed], the anode/cathode configuration, other structure of the microporous polyolefin layer such as being ribbed or embossed, etc. achieve the results, or is further structure required? Are there additional chemical additives or structural requirements needed to achieve the features?  Is there a certain genus or species of surfactant, required to achieved the feature claimed?  Is there a certain amount of the surfactant required to achieve the feature claimed?  Given there are now two results achieved in an “and/or” format; when does one result occur while the other doesn’t, and vice versa?  In other words, what structure is specific to the first result that does not achieve the second result, and what structure is specific to the second result that does not achieve the first result given the “or” option of the claimed results?  Does the cycle life feature of greater than 540 cycles occur under any and all testing parameters (i.e., specific charge/discharge profiles, depth-of-discharge percentages, etc.)?
The answers are not clear from the claim terms (or the specification- see rejections below under 35 U.S.C. 112(a)/first paragraph), wherein one of ordinary skill in the art would not know what structure(s) or other requirements are encompassed by the functional results presented rendering the claim indefinite.  The Supreme Court has stated that, “the statutory requirement of particularity and distinctness in claims is met only when [the claims] distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236, 63 S.Ct. 165, 87 L.Ed. 232 (1942). 
B)	Claim 1 (and claims 14 and 26 in independent format incorporating the subject matter of claim 1 and addressed concurrently) partially carry over the prior feature of claim 25 in which the claim recites a range in conjunction with “over up to”:  
“…the battery string exhibits a cycle life of greater than 540 cycles and/or a voltage differential, Vdiff, of no greater than 3.5 V over up to 375 cycles.”

It is not clear if this is meant to be over 375 cycles or up to 375 cycles rendering the claim indefinite as each has distinct and opposite meanings.  This feature was previously rejected under 35 U.S.C. 112(b)/second paragraph as being indefinite when presented in claim 25 and no correction has been made by Applicant.
C)	The prior office action rejection of claim 26 is maintained as claim 26 recites:  A battery for an electric vehicle comprising a battery which comprises the battery string…” which is redundant, not clear, and fails to invoke proper antecedent basis.
	Appropriate correction is required.  

6.	The rejection of claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained as no correction has been made.
	Claim 26 recites:  A battery for an electric vehicle comprising a battery which comprises the battery string according to claim 25…” which does not further limit the claim given “a battery… comprising a battery string” adds not further structure, and “for an electric vehicle” is a non-limiting, intended use clause.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction is required.  

7.	The rejection of claim 25, and thus dependent claim 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the removal of the subject matter from claim 25 rejected under this heading.
	The rejection of claim 25, and thus dependent claim 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the removal of the subject matter from claim 25 rejected under this heading.

8.	Claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)  Claim 1 was amended to recite the following: 
“…the battery string exhibits a cycle life of greater than 540 cycles and/or a voltage differential, Vdiff, of no greater than 3.5 V over up to 375 cycles.”

Claim 14 and claim 26 are independent claims incorporating the subject matter of claim 1 (directly or indirectly) and are addressed concurrently in the subsequent and the following sections.
It is noted that no comments by Applicant are provided as to how the newly added features are supported, wherein future claim amendments should be accompanied with comments that specifically point out support for any claim amendments (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims). See also, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.").
Accordingly, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation in the application as filed (a text search of the entire PGPUB produced zero hits with respect to the newly added features); thus, the features as amended are each rejected as failing to comply with the written description requirement.  See MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06, Hyatt v. Dudas, id.
B)	Claim 1 as amended recites an open-ended ranges of “a cycle life of greater than 540 cycles” which has no upper bound rendering the claim unsupported (see MPEP 2163.05, Section III; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976):  a corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the disclosed range of "25% to 60%" range.
	It appears there may be a second open-ended range in terms of “over up to 375 cycles” in the instance this is meant to be over 375 cycles (it is not clear if this is the case or not because “over up to” is indefinite- see the rejection of this under 35 U.S.C. 112(b)/second paragraph above).  Accordingly, if this is meant to be over 375 cycles, the same issue exists in terms of an open-ended range that has no upper bound rendering the claims unsupported.
Appropriate correction is required.  

11.	Claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 was amended to recite the following: 
“…the battery string exhibits a cycle life of greater than 540 cycles and/or a voltage differential, Vdiff, of no greater than 3.5 V over up to 375 cycles.”

As detailed above, the amended features violates the written description requirement and is not supported by the disclosure.  Furthermore, the full scope of the claim is not enabled by the disclosure as discussed in further detail below.  
This is a scope of enablement rejection. One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention of a battery string exhibiting a functional result that is not described or enabled by the disclosure.  
See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

            The factors are addressed in order. As to factor A, the breadth of the claim encompasses a huge variety of configurations in conjunction with result-obtained feature(s) for which there is no guidance or examples in terms of how to configure a battery string to achieve the specific feature(s).  Applicant’s representative makes no comments with respect to how the disclosure supports or enables the features as amended.  There are zero examples of an embodiment in which the feature(s) is/are obtained.  There is further no disclosure of how the claimed Vdiff feature can be manipulated by any one or all variables presented in the instant disclosure that includes variables such as structural variations of the microporous polyolefin separator layer (e.g., ribbing or embossing) (P21 of the PGPUB), thickness of the layers (P22), fiber diameter of the materials if in fibrous form (P24), molecular weight of the polymer utilized (P25), average pore size of the layer(s) (P30), etc.  There is zero guidance as to how the surfactant (composition, amount, etc.) as claimed manipulates the Vdiff feature presented.  There is zero guidance on how the above features also manipulates the cycle life duration as claimed.  Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the field of material science is an unpredictable art. Thus the creation of a battery string that achieves a given functional features/results aside from those that have been optimized experimentally may present different problems. As such one of ordinary skill in the art would not know what problems might arise when creating a battery string for which there are no identified examples that meet the requirement, and no guidance in terms of creation.  In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for a battery string that would require specific compositional and structure requirements for which Applicant provides no guidance whatsoever militates against a finding of enablement.  
As to factor C, the state of the prior art, the prior art does not have a textbook or look-up table with adjustable features that can be utilized to obtain a Vdiff range over a given set of cycles, or a specific cycle life duration.   As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification fails to provide a single example that has the features as presented.  The only example that could possibly be relied upon is Example 1 as it is the only one that has a figure showing cycle life and voltage uniformity (see also corresponding P87-88 of PGPUB); however, the example does not enable or support the features as presented.  
Arguendo, even if it was somehow shown to enable the features (not conceded as it does not), the example does not detail the type or amount of surfactant utilized that achieves the feature(s) claimed leading to a further enablement issue.  The claimed genus of a surfactant as claimed likely numbers into millions of possible compounds, wherein the specific example of the disclosure does not disclose the composition of the surfactant or amount thereof.  This issue by itself causes the example to fail the enablement test for a species reading on the genus of claim 1.   Furthermore, the genus claim is not commensurate in scope with the species of Example 1.  As examples of how the claim is not commensurate in scope with the example, the claim is deficient with respect to (at least):  1) the form of the microporous polyolefin layer (Example 1 requires it to be flat); 2) the structural requirements detailed in Fig. 4 of the microporous polyolefin layer; 3) the thickness of the two layers of absorptive glass mats; and 4) that the glass mats specifically include glass fibers [*and even if added to the claim, there would still be the issue of the type and amount of surfactant which is not disclosed in the specification].   Accordingly, the single species example does not provide support or enablement for the results as claimed, and further does not disclose the composition of the surfactant or amount thereof such that there is not even one species sufficiently described that meets the feature.  MPEP 2163, Section II-3(a)(ii) is reproduced below in this regard (Examiner emphasis).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)  
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.
Accordingly, the single species example as disclosed with the specific requirements enumerated above is not representative of the full variety or scope of the genus claim as presented.	
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  In the instant scenario, the disclosure does not provide any species or working examples that meet the features claimed with the structure presented.  This factor militates against a finding of enablement.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on creating a battery string with the structure presented that achieves the functional results for which there is no written support, guidance, or examples.  Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The rejection of claims 1, 3-7 , 13-14, 25-26, under 35 U.S.C. 103 as being unpatentable over Concorde Battery Corporation, Technical Manual For Sun Xtender® Batteries, pages 1-41, July 18, 2011 (copy provided in file; hereinafter “Concorde”) in view of Zucker (US 2003/0054236) and Whear et al. (US 2012/0070747) is withdrawn based on the explanation below (section 10).
The alternative rejection of claims 1, 3-7, 13-14, 25, and 26  under 35 U.S.C. 103 as being unpatentable over Zucker (US 2003/0054236) in view of Whear et al. (US 2012/0070747) and Concorde Battery Corporation, Technical Manual For Sun Xtender® Batteries, pages 1-41, July 18, 2011 (copy provided in file; hereinafter “Concorde”) is withdrawn based on the explanation below (section 10).
	The rejection of claims 1, 3-7, 13-14, 25, and 26  under 35 U.S.C. 103 as being unpatentable over Zucker (US 2003/0054236) in view of and Dieters (US 2012/0094183) and Concorde Battery Corporation, Technical Manual For Sun Xtender® Batteries, pages 1-41, July 18, 2011 (copy provided in file; hereinafter “Concorde”) is withdrawn based on the explanation below (section 10).

10.	Per MPEP § 2143.03:

“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)
When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	The claims are indefinite to the point of precluding prior art examination.  Even just the feature of “no greater than 3.5 V over up to 375 cycles” is sufficient to render the claims indefinite to the point of being non-examinable as “over up to” is not clear and the Examiner would have to speculate whether this is over 375 cycles of up to 375 cycles which have distinct meanings, wherein furthermore, the Vdiff range of no greater than 3.5 V does not appear anywhere in the disclosure.  Applicant’s representative fails to specifically point out where support is being drawn from such that the intention could even be extrapolated from the disclosure which provides no written description of the feature whatsoever.  This is only a single issue with respect to all of the identified issues above in terms of the claims being indefinite under 35 U.S.C. 112(b)/second paragraph, not supported under 35 U.S.C. 112(a)/first paragraph, and not enabled under 35 U.S.C. 112(a)/first paragraph.  Accordingly, a rejection under 35 U.S.C. 103  is not made based on what would considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 


Response to Arguments
11.	Applicant's arguments filed 3/8/2022 were received which pertain only to the prior art rejections previously made of record.  It is noted that Applicant only addresses the first two prior art rejection of the claims and makes no comments as to the third prior art rejection of the claims.   Although the arguments are currently moot in view of the withdrawal of the rejections on the basis that the claims are indefinite to the point of precluding examination (see section 10), Applicant’s arguments are addressed below for the sake of compact prosecution.  
	1)  Zucker discloses a battery separator comprising at least one first fibrous layer, at least one second fibrous layer, and at least one microporous polymer layer which is sandwiched between at least two fibrous layers, wherein said microporous polymer layer has an average pore size of less than 1 pm and wherein said at least one first fibrous layer has a thickness of at least 0.6 mm. 
Zucker discusses the use of absorbent glass mats (AGMs) in the background section as being a part of the prior art. Zucker, paragraphs [0007], [0008], and [0010]. Zucker, however, then teaches away from the use of AGMs, stating: 
The separators of the present invention can be prepared at considerably 
lower costs than separators according to the prior art based on 
pyrogenic silica or AGM with a large portion of microfibers. Besides 
improved resistance to lead deposits and microshorts the separators of 
the invention show good oxygen transfer which helps to prevent-6- 
premature failure of the battery. In addition, the microporous polymer 
layer improves the tensile strength of AGM separators or other 
separators consisting of fibrous layers. The separators of the present invention can therefore be processed at higher speeds than common AGM and other fibrous layer separators and thus the manufacture of 
lead-acid batteries, such as spiral wound cells, is significantly 
accelerated. Moreover, the microporous polymer layer improves the 
compressive properties of AGM and other fibrous layers and ensures a 
more uniform compression. 

Zucker, paragraph [0040]. That is, Zucker teaches away from using AGMs for at least the following reasons: 
1. AGMs are more expensive than fibrous mats; 
2. AGM separators have lower tensile strength than the polymer layer; and 
3. the polymer layer has improved compressive properties than AGMs. In light of this teaching In Zucker, a skilled artisan would be led away from modifying Zucker in a manner which would utilize AGMs, such as combination of Zucker with Concorde. Accordingly, the claims are patentable over the cited references. 
Even post KSR, it is well known and understood that to support a prima facie 
case of obviousness based on a combination of references, the examiner must provide a reason or motivation to combine references. See MPEP 2143.01, an excerpt of which is provided below: 
Obviousness can be established by combining or modifying the 
teachings of the prior art to produce the claimed invention where there-7- 
is some teaching, suggestion, or motivation to do so. In re Kahn, 441 
F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). 

The PTAB in Ex parte Tessler makes clear at least that no such motivation to combine exists where the is no apparent problem with the teaching of the primary reference to be solved by application of the secondary reference. Ex parte Tessler, Appeal 2012-006616; Appl. No. 12/700,643; (October 2, 2014). 
Applicant asserts that the Office has failed to present a prima facie case of obviousness on at least the basis that there is no acceptable motivation to modify Concorde. As an initial matter, the Office asserts that adding another AGM would improve (i.e., lessen) dendrite formation. According to Concorde, dendrite formation is already addressed by wrapping with a polyethylene separator. As discussed in Ex parte Tessler, there is no proper motivation to modify a reference when that reference already exhibits the desired property to be achieved by such modification. 
Moreover, even if there were proper motive to modify Concorde (which there is not), the proposed modification would go against well accepted motivations. Specifically, the Office asserts that addition of another AGM would be cost effective. However, this is contrary to the teaching of Zucker and what is well understood in the art, that AGMs are more expensive than other fibrous mats. Therefore, the cost factor would also weigh in favor of not combining Concorde and Zucker. 
In light of the arguments previously presented and the foregoing, the claimed invention is patentable over the cited references. Applicant respectfully requests withdrawal of the foregoing rejections. 

	Response:  “While there is nothing wrong with advocating, in good faith, a reasonable interpretation of the teachings of the prior art, it is improper to affirmatively and knowingly misrepresent material facts regarding the prior art.” TransWeb, LLC v. 3M Innovative Props. Co, 812 F.3d 1295 (Fed Circ. 2016).  Zucker explicitly and unequivocally uses absorptive glass mats (AGMs) as part of the multilayer separator configuration and in no manner teaches away from the use thereof.  The quoted section by Applicant to P40 is comparing the configuration of an AGM of the prior art as a solitary separator versus the taught configuration in which there is a beneficial multilayer separator configuration of a microporous polymer layer 2 sandwiched by first and second fibrous layers 3, 3' which are mats made of glass fibers (AGMs) as detailed below:

    PNG
    media_image1.png
    526
    501
    media_image1.png
    Greyscale

Accordingly, Zucker teaches the exact opposite of what is alleged as shown above, in the example below, as well as throughout the entire disclosure:

    PNG
    media_image2.png
    394
    524
    media_image2.png
    Greyscale

Accordingly, Applicant’s arguments are entirely moot as Zucker teaches the use of AGMs and does not teach away as argued.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729